Martin, J.
(on motion for rehearing). In the opinion in this case, ante, p. 497, 76 N. W. (2d) 276, this court said:
“In the original plat offered for approval by the town board the road was not marked ‘private’ as required by sec. 236.04 (9), Stats., and it is a valid presumption that the platter intended a dedication.”
We withdraw the above statement from the opinion. It has been called to our attention that sec. 236.04 (9), Stats., was not in the statutes at the time the Wilmer Grove Beach plat was offered to the town board for approval.
There is no evidence, however, that the road was ever intended to be private. It may be reiterated that all the evidence points to the fact that it was freely used by the public for twenty-seven years. During none of that time was such use objected to or restricted in any way.
By the Court. — Motion for rehearing denied.